Name: 93/547/EEC: Commission Decision of 12 October 1993 on the list of establishments in the Slovak Republic approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: political framework;  political geography;  animal product;  health;  agri-foodstuffs
 Date Published: 1993-10-27

 Avis juridique important|31993D054793/547/EEC: Commission Decision of 12 October 1993 on the list of establishments in the Slovak Republic approved for the purpose of importing fresh meat into the Community Official Journal L 266 , 27/10/1993 P. 0033 - 0034 Finnish special edition: Chapter 11 Volume 23 P. 0056 Swedish special edition: Chapter 11 Volume 23 P. 0056 COMMISSION DECISION of 12 October 1993 on the list of establishments in the Slovak Republic approved for the purpose of importing fresh meat into the Community(93/547/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine and fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Article 4 (1) and Article 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas, in accordance with Article 4 (3) of Directive 72/462/EEC, the Slovak Republic has forwarded a list of the establishments authorized to export to the Community; Whereas Community on-the-spot inspections have shown that the hygiene standards of these establishments are sufficient and they may therefore be entered on a first list of establishments, drawn up in accordance with Article 4 (1) of that Directive, from which imports of fresh meat may be authorized; Whereas imports of fresh meat from the establishments on the list in the Annex hereto continue to be subject to provisions already laid down, the general provisions of the Treaty and in particular the other Community veterinary regulations, particularly as regards health protection; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in the Slovak Republic listed in the Annex are hereby approved for the purposes of exporting fresh meat to the Community. 2. Imports from those establishments shall remain subject to the Community veterinary provisions laid down elsewhere, and in particular those concerning health protection. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. ANNEX LIST OF ESTABLISHMENTS "" ID="01">14> ID="02">Maesovy Priemysel SP, Nitra> ID="04">Ã > ID="07">Ã > ID="09">Ã  "> ID="01">17> ID="02">Sarissky Maesopriemysel, Presov> ID="03">Ã > ID="07">Ã > ID="09">Ã > ID="11">T, 1 "> ID="01">26> ID="02">Dumas AS, Dunasjka Streda> ID="03">Ã > ID="04">Ã > ID="07">Ã > ID="09">Ã > ID="11">T "> ID="01">28> ID="02">Agrokombinat Liptov Bitunok, Trstena> ID="03">Ã > ID="08">Ã  "> ID="01">35> ID="02">SOS AS, Rimavska Sobota CS35> ID="03">Ã > ID="08">Ã > ID="11">1 "> ID="01">43> ID="02">Maesovy Priemysel SP, Prievidza> ID="03">Ã > ID="07">Ã > ID="09">Ã > ID="11">T "> ID="01">45> ID="02">Agrokombinat Sabinov AS, Sabinov> ID="03">Ã > ID="08">Ã > ID="11">1 "> ID="01">48> ID="02">Vizop, Kezmarok> ID="04">Ã > ID="07">Ã > ID="09">Ã  ""(*) SL: Slaughterhouse CP: Cutting premises CS: Cold store B: Bovine meat S/G: Sheepmeat/goatmeat P: Pigmeat SP: Meat from solipeds SR: Special remarks T = The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive 1 = Offal excluded. >